Citation Nr: 0911969	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease at the levels of the fourth and 
fifth vertebrae, and at the fifth lumbar vertebra and first 
sacral segment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted service connection for degenerative 
disc disease at L4-5, L5-S1 and assigned a 20 percent 
evaluation effective January 27, 2003.  

In April 2007, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

In November 2006 and again in July 2007, the Board remanded 
the claim for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  From January 27, 2003 to August 3, 2008, the Veteran's 
degenerative disc disease at L4-5, L5-S1 was manifested by 
pain and moderate limitation of motion of the thoracolumbar 
spine; it was not productive of severe limitation of motion 
or limited forward flexion of the thoracolumbar spine to 30 
degrees or less, nor was it manifested by any incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician, additional neurological 
disability, including but not limited to bowel or bladder 
impairment warranting a separate compensable rating, or by 
more than moderate lumbosacral strain. 

2.  Currently, the Veteran's degenerative disc disease at L4-
5, L5-S1 is productive of forward flexion of the 
thoracolumbar spine to 20 degrees on repetition, with no 
evidence of incapacitating episodes of intervertebral disc 
syndrome lasting at least six weeks in the previous year. 


CONCLUSIONS OF LAW

1.  From January 27, 2003 through August 3, 2008 the 
schedular criteria for assignment of a rating in excess of 20 
percent for the Veteran's service connected degenerative disc 
disease at L4-5, L5-S1 have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (prior to September 26, 2003); Diagnostic Code 5293 
(2002) & Diagnostic Codes 5237, 5242, 5243 (2008).  

2.  From August 4, 2008 the schedular criteria for assignment 
of a rating of 40 percent rating, but no more, for the 
Veteran's service connected degenerative disc disease at L4-
5, L5-S1 have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 (prior 
to September 26, 2003); Diagnostic Code 5293 (2002) & 
Diagnostic Codes 5237, 5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the Veteran filed his January 2003 service 
connection claim, the following relevant provisions relating 
to musculoskeletal disabilities were in effect:  Under 
Diagnostic Code 5289, a 40 percent rating was warranted for 
favorable ankylosis of the lumbar spine and 50 percent for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  Pursuant to Diagnostic Code 5292, a 20 percent 
rating was warranted for "moderate" limitation of motion of 
the lumbar spine and a maximum rating of 40 percent for 
"severe" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Under Diagnostic Code 5295, a 20 percent rating was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent was warranted for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

During the pendency of this appeal, 38 C.F.R. § 4.71a and 
accompanying Diagnostic Codes underwent revisions, effective 
from September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003).  As a general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
Veteran's disability under the pre-September 2003 amendment 
version of 38 C.F.R. § 4.71a as well as the post-September 
2003 amendment version.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

From September 26, 2003, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  A 40 percent rating is 
warranted when a Veteran exhibits forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).  A 50 percent will be 
awarded when a Veteran displays unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent evaluation if 
there is unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 
(2).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.   § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Analysis

As noted in the Introduction, an August 2004 rating decision 
granted service connection for the Veteran's degenerative 
disc disease with a 20 percent disability rating effective 
January 27, 2003.  As discussed in detail below, prior to 
August 4, 2008, the Veteran does not warrant an initial 
increased rating in excess of 20 percent.

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 20 
percent for the Veteran's service connected degenerative disc 
disease from the date the RO received his claim on January 
27, 2003 through August 3, 2008.  Throughout that time, the 
Veteran has exhibited range of motion that most closely 
aligns with a 20 percent rating under the old Diagnostic Code 
5292 and the new Diagnostic Code 5237.  Of note, in February 
2004, a private examiner reported the Veteran's range of 
motion for his lumbar spine as flexion to 45 degrees, 
extension to 20 degrees, lateral bending to 20 degrees in 
each direction.  In addition there was no point tenderness in 
his lumbar spine on palpation or manipulation.  Range of 
motion for the Veteran's cervical spine was noted as flexion 
to 50 degrees, extension to 50 degrees, and lateral bending 
to about 20 degrees.  In the Board's view, this documented 
range of motion even with DeLuca factors most closely 
approximates a 20 percent evaluation under the old Diagnostic 
Code 5292.  

The Veteran underwent a VA examination in July 2004.  The 
Veteran reported experiencing low back pain maximally upon 
arising, which improves as the day progresses.  He also 
complained that the pain travels to his lower legs and he 
experiences flare-ups 3 to 4 times a year at which time 
function is moderately to severely impaired for 2 to 3 weeks.  
Upon physical examination of the lumbar spine, flexion was to 
60 degrees, extension was to 25 degrees.  Lateral bending was 
to 25 degrees bilaterally.  Right lateral rotation was to 65 
degrees and left lateral rotation was to 55 degrees.  
Straight leg raising was negative to 90 degrees bilaterally.  
Motor ability in all major muscle groups was grade 5 
bilaterally and deep tendon knee and ankle reflexes were +4 
bilaterally.  The examiner also noted minimal increase in 
limitation of motion after repetitive use due to pain, 
fatigue, and lack of endurance.  The diagnosis at that time 
was minimal degenerative disc disease at L4-5, L5-S1.  The 
examiner concluded that the disability arising from the 
Veteran's back disorder was minimal to moderate.

The Board finds such a limitation of motion to be most 
consistent with "moderate" impairment, rather than "severe" 
impairment under the old Diagnostic Code 5292, given the 
minimal additional functional limitation at the time.  That 
is, in quantifying the degrees of impairment under the old 
Diagnostic Code 5292 (i.e.,  "mild," "moderate," or 
"severe"), the Board would expect said impairment roughly to 
correspond with decreased range of motion (e.g., range of 
motion decreased by about 1/3 for "mild" impairment; range of 
motion decreased by about 2/3 representing "moderate" 
impairment; and a decreased range of motion approaching total 
for "severe" impairment), and in the instant case, such 
impairment would correspond most closely with a "moderate," 
20 percent evaluation.  

The evidence for this time period also does not reflect that 
the Veteran had a "severe" lumbosacral strain with listing of 
the whole spine, "marked" limitation if forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  Although, a December 2003 MRI and the August 2004 X-
ray revealed narrowing of L4-5 and L5-S1, limitation of 
motion and other objective findings indicate that the 
Veteran's back disability was mild to moderate and not 
severe.  Therefore, the Board determines that the evidence 
weighs against a schedular rating in excess of 20 percent 
from January 27, 2003 to August 3, 2008. 

As to the question of episodes of intervertebral disc 
syndrome, the medical evidence does not show such episodes 
necessitating bedrest prescribed by a physician and it is not 
contended otherwise.  Thus a rating in excess of 20 percent 
is not warranted under Diagnostic code 5293 in effect prior 
to September 26, 2003 or Diagnostic code 5243, Note 1 (in 
effect since September 26, 2003). 

The Board also determines that the evidence supports an 
increased rating to 40 percent, but no more than 40 percent, 
for the Veteran's low back disability from August 4, 2008, 
the date at which such increase became manifest.  The Veteran 
underwent another VA examination in August 2008.  The Veteran 
reported a history chronic intermittent back pain for 30 
years.  He described the pain as sharp, like a muscle spasm, 
sometimes lasting a month, aggravated by coughing, cutting 
grass, lifting, and extended walking and sitting.  The 
Veteran denied paresthesias, motor weakness, bowel or bladder 
dysfunction, numbness in lower extremities; however, he did 
note having occasional lower extremity pain.  He also 
mentioned that there was no specific radiation of a shooting 
type of pain into the lower extremities.  The Veteran also 
reported wearing a back brace daily and using a cane for the 
prior two years. 

Upon physical exam, the examiner noted tenderness along the 
lumbar spine and sacral areas well as tenderness over the 
lumbar paraspinals.  There was moderate to severe spasm of 
the lumbar paraspinals and lumbar lordosis was slightly 
decreased.  His gait was noted as mild antalgia.  Range of 
motion testing showed lumbar spine flexion to 36 degrees and 
painful, extension to 16 degrees and painful.  Lateral 
flexion was 15 degrees to the right and 10 degrees to the 
left.  Rotation was less than 10 degrees in each direction.  
Following repetitive movements, flexion was 20 degrees, 
extension 10 degrees, lateral flexion 10 degrees to the right 
and 5 degrees to the left, and rotation was less than 10 
degrees in each direction.  Straight leg raising was positive 
at 35 degrees on the right and 20 degrees on the left.  Lower 
extremity strength was 5 out of 5 except ankle dorsiflexion 
which was 4 out of 5.  Reflexes in the knees and ankles were 
2+ and touch and pain sensation was normal.  

An August 2008 MRI showed left-sided neural foraminal 
stenosis and mild bilateral contact of focal disc multilevel 
degenerative disc disease with mild foraminal stenosis.  
EMG/nerve conduction velocity studies showed no 
electrophysiological evidence of bilateral L3-S1 
radiculopathy or a diffuse sensorimotor peripheral neuropathy 
in the bilateral lower extremities.  The final diagnosis was 
multilevel degenerative disc disease of the lumbar spine and 
neural foraminal stenosis without evidence of lumbar 
radiculopathy.  The examiner classified the Veteran's 
disability as moderate to severe impairment.

While the Veteran's forward flexion to 36 degrees at the time 
itself does not satisfy the schedular criteria for a 40 
percent rating under the new Diagnostic Code 5237, when 
considering the DeLuca criteria, and specifically additional 
functional limitation noted by the August 2008 examiner on 
repetitive motion, the Board finds that such limitation rises 
to the level of disability needed for the increased rating.  
In the Board's view, flexion to 20 degrees on repetitive 
motion brings the Veteran's low back disability within the 
criteria for a 40 percent rating contemplated by Diagnostic 
Code 5237.

The Board finds that the evidence does not support a rating 
in excess of 40 percent under any of the rating criteria 
pertaining to back disabilities.  First, considering the 
General Rating Formula, the Board notes that a rating of 50 
percent under the General Rating Formula requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
findings of ankylosis have been shown in this case.

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  As noted above, in order to 
warrant a rating higher than 40 percent under DC 5243, the 
evidence must show incapacitating episodes, requiring doctor-
prescribed bedrest, having a total duration of at least six 
weeks during the past 12 months.  While the testimony and 
medical records do show that the Veteran experiences back 
pain on a daily basis, there is no evidence of incapacitating 
episodes with a duration of at least six weeks during the 
past 12 months that would warrant a 60 percent evaluation 
under DC 5243.   

Extraschedular Consideration

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his 
degenerative disc disease has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2003, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2004 and 2008 in order to 
obtain medical evidence as to the nature and extent of the 
claimed disability.  Private and VA treatment records were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 20 percent for service-connected 
degenerative disc disease at the levels of the fourth and 
fifth vertebrae, and at the fifth lumbar vertebra and first 
sacral segment is denied from January 27, 2003 through August 
3, 3008. 

A rating to 40 percent, but no more, for degenerative disc 
disease at the levels of the fourth and fifth vertebrae, and 
at the fifth lumbar vertebra and first sacral segment is 
granted from August 4, 2008, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


